DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is a first action on the merits.  Claims 1-7 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 March 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Drawings
The drawings received on 31 March 2020 are acceptable.


Claim Objections
Claim 3 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 3, the claim is missing a word such as “… wherein fibers of the heat-conductive filler (A) are oriented in a thickness direction of the heat-conductive sheet.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/208458 A1 in view of Hara (U.S. Pub. 2009/0233092).  Watanabe (U.S. Pub. 2018/0292148) was relied upon as an English language translation of WO ‘458.
Regarding claims 1-3, Watanabe discloses a thermally conductive sheet having  carbon fibers oriented within a thermally conductive layer, thus exhibiting anisotropy.  See abstract and p. 1, [0010].  The fibers are oriented in the thickness direction of the thermally conductive sheet, see id. The fibers are within an polymeric matrix which preferably is an addition-reaction type silicone rubber, see p. 3, [0047] and the examples at p. 9, [0124].
Watanabe teaches that the anisotropic thermally conductive sheet has an “E-hardness” measured according to JIS K 6253 of from 5 to 60, see p. 1-2, [0016], and further specifies that the hardness can be adjusted to 20 or more and 70 or less, see p. 2, [0018-0019].  Watanabe also describes measuring the penetration using a cylindrical projection with a diameter of 0.5 mm or 2 mm and applied with a load as detailed on p. 12-13, [0149-0151].  See also FIG. 1 showing the correlation between penetration and E-hardness. However, Watanabe does not specify the penetration of the heat-conductive sheet as defined in the present application.
Hara teaches a carbon fiber composite sheet which includes a thermosetting silicone based gel component combined with carbon fibers, see p. 1, [0001] and p. 3, [0039-0041].   The hardness of the obtained carbon fiber composite sheet is measured using JIS K6249 to be in the range of 30-90, see p. 3, [0042].  Hara also teaches that the Asker-C hardness of the silicone component is no greater than 70, see p. 4, [0050] and examples including, inter alia, Example 11 on p. 8 with an Asker-C hardness of 45.
Although neither Watanabe nor Hara discloses a penetration using a ¼ cone under a total load of 9.38 g according to JIS K-2220 (2013) as detailed on p. 5 of the specification, each reference teaches a desired hardness range (E-hardness and penetration in Watanabe and penetration and Asker-C hardness in Hara) for the fiber-loaded composite sheet.  The Examiner cannot independently verify if the hardness conditions of JIS K6249 described in Hara are sufficiently similar to the hardness measurement conditions of JIS K-2220 on which the present penetration limitation is based.  However, it appears from the references that these tests produce a material with a similar hardness level.  See FIG. 1 of Wanatabe and the hardness and penetration details of the references described above.  The Examiner thus concludes that the claimed penetration level of the heat-conductive sheet is obvious over the references.  Applicant is invited to clarify this issue such as by providing evidence that the penetration values given in the hardness test methods JIS K6249 and JIS K-2220 produce sufficiently different (i.e. non-overlapping) hardness results. 
Watanabe and Hara are analogous because they are similar in composition, structure and function, as each describes silicone polymers loaded with carbon fibers to produce composite sheets.  It would have been obvious to one of ordinary skill in the art at the time of the invention to formulate the composite sheet of Watanabe with a penetration hardness in the range disclosed in Hara to arrive at a sheet having desirable properties, as Hara teaches that a penetration of less than 30 results in flexibility being impaired while a penetration of greater than 90 results in a sheet vulnerable to pricking and not suitable for practical use, see p. 3, [0042].
Regarding claim 5, neither Watanabe nor Hara specify that the anisotropic heat-conductive sheet has a penetration value within the claimed range following a thermal cycling test as specified.  However, the anisotropic thermally conductive sheet of Watanabe is formed of the same addition-reaction type thermosetting silicone component as claimed and a carbon fiber heat-conductive filler, see above and also p. 4, [0050].   The present disclosure also uses carbon fibers formed from pitch, see p. 4, lines 17-26.  The anisotropic heat-conductive sheets also have a hardness resulting in a penetration within the claimed range as described above in regards to claim 1.  As the prior art and the present disclosure use the same materials, the resulting anisotropic heat-conductive sheets are expected to have similar properties including penetration after the claimed thermal cycling test.

Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/208458 A1 in view of Hara (U.S. Pub. 2009/0233092) as applied above, and further in view of WO 2018/070352 A1.  Watanabe (U.S. Pub. 2018/0292148) was relied upon as an English language translation of WO ‘458 and Uno (U.S. Pub. 2019/0241768) was relied upon as an English language translation of WO ‘352.
Regarding claim 4, Watanabe and Hara are relied upon as described above.  While Watanabe teaches an addition reaction silicone rubber, see p. 3, [0047], including formulating this material from an alkenyl-group containing organopolysiloxane and organohydrogenpolysiloxane (see id. and p. 9, [0124]), Watanabe does not also specify a platinum-based catalyst.  
Uno describes a waterproof sheet made of silicone rubber which includes reinforcing fibers, see abstract and p. 2, [0012] and [0024].  The reinforcing fibers may be carbon fibers, see p. 3, [0041].  The silicone rubber is made by addition reaction of an organosiloxane polymer having at least two alkenyl groups per molecule and an organohydrogenpolysiloxane having two or more Si-H groups in the presence of a platinum compound catalyst, see p. 3, [0035].  See also p. 2, [0019-0023] describing components (D), (F), and (G).  These corresponds to components (B-1), (B-2), and (B-3), respectively.
Uno and Watanabe are analogous as they each describe using an addition-reaction silicone formed from alkenyl-group-containing organopolysiloxane and organohydrogenpolysiloxane, thus they each describe a similar silicone rubber.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have reacted the specific siloxane components described in Uno in the presence of a platinum-based catalyst in order to formulate the siloxane rubber of Watanabe, as Uno teaches formulating a waterproof silicone rubber (see title and abstract) and Watanabe uses the thermally conductive sheet in electronic devices (see p. 1, [0002]) which are known to be damaged or negatively affected by the presence of water.
Regarding claims 6 and 7, neither Watanabe nor Hara specify that the anisotropic heat-conductive sheet has a surface tack of at least No. 4 in the specified ball tack test.  However, the anisotropic thermally conductive sheet of Watanabe in view of Uno is formed of the same addition-reaction type thermosetting silicone component as claimed and a carbon fiber heat-conductive filler, see above in regards to claims 1 and 4.    Watanabe further teaches that the surface of the sheet has adhesiveness, see p. 8, [0107].  As the prior art and the present disclosure use the same materials, the resulting anisotropic heat-conductive sheets are expected to have similar properties including ball tack test result after the claimed thermal cycling.


Prior Art of Record
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kudoh (U.S. Pub. 2021/0261737), based on a foreign priority document filed on 22 June 2018, teaches a thermally conductive sheet including an anisotropic fibrous filler oriented in the thickness direction which also uses an addition-reaction silicone.  The tack of the sheet is tested in a ball tack test using a 30 degree ramp, see p. 9, [0135-0141] and results on Table 1 on p. 10.  The reference is cumulative.

Conclusion
	All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday through Friday from 9:00am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759